Docket No. 108932.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. DIONE
                ALEXANDER, Appellee.

                Opinion filed November 18, 2010.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Karmeier, and Theis concurred in the judgment and opinion.



                             OPINION

    Defendant Dione Alexander was convicted of aggravated
discharge of a firearm and unlawful use of weapons and sentenced to
24 years’ imprisonment by the circuit court of Peoria County. The
appellate court found defendant’s sentence to be excessive and
reduced it to the statutory mandatory minimum of six years. No.
3–08–0373 (unpublished order under Supreme Court Rule 23). For
the reasons that follow, we reverse the appellate court’s judgment and
reinstate defendant’s 24-year sentence.

                       BACKGROUND
   Defendant’s convictions resulted from a shooting incident on
January 26, 2005, at Woodruff High School in Peoria, Illinois.
Defendant fired several shots at Omar Porter, a fellow student,
following a confrontation between defendant and Porter. The shooting
took place in the hallway during a passing period when other students
and teachers were present. A jury convicted defendant of aggravated
discharge of a firearm (720 ILCS 5/24–1.2(a)(1) (West 2004)) and
unlawful use of weapons (720 ILCS 5/24–1(a)(4) (West 2004)). The
trial court sentenced defendant as a Class X felon to 24 years’
imprisonment and a three-year period of mandatory supervised release
(MSR). 730 ILCS 5/5–8–1(a)(3) (West 2004) (sentencing range for
a Class X felony is 6 to 30 years).
     The appellate court reversed and remanded for a new sentencing
hearing. People v. Alexander, No. 3–06–0263 (2008) (unpublished
order under Supreme Court Rule 23). The appellate court held that
the trial court had considered an improper aggravating factor at
sentencing, namely, that the offense took place in a school. That factor
should not have been considered in aggravation because it had already
served to elevate the offense to a Class X felony. See 720 ILCS
5/24–1.2(b) (West 2004). See People v. Conover, 84 Ill. 2d 400, 404-
05 (1981) (a factor which is inherent in an offense may not also be
considered by the sentencing court as an aggravating factor).
     On remand to the trial court, the following evidence was
introduced at the resentencing hearing on May 16, 2008. According
to the original and updated presentence investigation reports,
defendant was 15 years old at the time of his arrest. Defendant was
residing with his natural father. Defendant’s mother was serving a
term of probation for the aggravated battery of a police officer. Of the
11 children in defendant’s immediate family, one other sibling was in
the care of the Juvenile Division of the Illinois Department of
Corrections.
     In June 2001, at age 12, defendant was taken into custody for
stealing a purse, and in June 2002, he was detained by the police for
throwing a rock at a car. In April 2003, defendant was charged as a
juvenile with unlawful possession of a motor vehicle. In July 2003,
defendant was charged with three counts of retail theft for stealing
two BB guns and a pair of jeans. The two cases were consolidated,
and defendant was adjudicated delinquent as to the motor vehicle
charge. Defendant was made a ward of the court, placed on 15
months’ probation, and 7 days’ detention. When defendant failed to

                                  -2-
appear for a review hearing, a “no bond” warrant was issued, and
defendant was sentenced to the Peoria Drug Treatment Youth Court.
Four warrants were issued from November to January as a result of
his failure to appear in drug court as ordered. Defendant failed to
complete the drug court program and was discharged from the
program.
    On June 9, 2004, defendant was arrested for unlawful possession
with intent to deliver a controlled substance and unlawful possession
of a controlled substance. The arrest resulted from a drug raid at
defendant’s mother’s home, where defendant was living at the time.
He was adjudicated delinquent for the amended offense of attempted
possession of a controlled substance and placed on probation for a
term of 18 months. Defendant completed a life skills program and
reported on his probation weekly until two weeks before his arrest in
the present offense, when he stopped reporting. Defendant also had
three curfew violations and one truancy violation from 2001 through
2003.
    Defendant was enrolled in the ninth grade at Woodruff High
School at the time of the shooting. He had participated in special
education services for speech and language since the second grade.
His father was receiving social security benefits as a result of
defendant being classified a disabled child. Defendant’s social history
was marked by school suspensions for fighting, failing to follow
school rules, and for disrespect to persons in authority.
    Following his arrest for the offense in this case, defendant was
detained for more than a year at the Peoria County Juvenile Detention
Center. During that time, he attended educational classes, where it
was reported that he cooperated with the staff and met expectations.
A report indicated that he had adjusted positively to the structure and
rules of the facility, had displayed appropriate behavior, and developed
positive relationships with peers and staff. He was participating in the
“Honor Pod” program. Defendant told the presentence investigator
that he would like to complete his GED and study welding.
    Defendant’s juvenile detention record shows that defendant was
written up on multiple occasions between February 2005 and February
2006 for fighting and threatening other detainees and staff. These
incidents included “throwing chairs around the dayroom and
threatening to do bodily harm to a staff member”; “threatening to

                                  -3-
smack” several female detainees; punching other detainees; and
“attempting to attack” another detainee in connection with alleged
gang activity.
    Defendant was released on February 17, 2006, from the Peoria
County jail to the custody of the Illinois Department of Juvenile
Justice at the Illinois Youth Center in St. Charles. On March 2, 2006,
he was transferred to the Illinois Youth Center in Harrisburg. The
Harrisburg facility reported that defendant lost 30 days’ good-conduct
credit for fighting in December 2006 and lost 6 months’ good-conduct
credit for being involved in a dangerous disturbance in January 2007.
    Defendant was released to the Illinois Department of Corrections
facility in Menard on July 13, 2007. On August 1, 2007, he was
transferred to the Pinckneyville Correctional Center, where he
remained in custody until his transfer to the Peoria County jail on
April 1, 2008, to await resentencing. Defendant received no reports
of misconduct after January 2007.
    Defendant wrote a letter addressed to the trial judge in which he
stated that he had matured over the last four years and that he had
learned from his mistakes. He wrote that he would like to apologize
to Omar Porter and to all those he had endangered by his crime. He
stated that he would like to complete his education so that he could
improve his life.
    The State requested that the trial court sentence defendant to 24
years’ imprisonment. The prosecutor argued three statutory factors in
aggravation: (1) that defendant’s conduct threatened serious harm, (2)
that defendant had a history of prior delinquency, and (3) that the
sentence was necessary to deter others. The State asked the court to
consider as nonstatutory aggravating factors defendant’s incidents of
fighting in school and in the juvenile detention facility, and the nature
and circumstances of the offense.
    Defense counsel argued that the appropriate sentencing range was
between 6 to 10 years, noting defendant’s age at the time of the crime,
the nonviolent nature of his delinquency adjudications, the
improvement in defendant’s grades, and defendant’s letter to the
court. Defendant made a statement to the court in which he
apologized for his crime, acknowledged that this was a serious case,
and stated that he would learn from the situation and that it would not


                                  -4-
happen again.
    After considering the arguments of counsel, the trial court again
sentenced defendant to 24 years’ imprisonment.
    On appeal, the appellate court held that the sentence was
excessive, and, pursuant to its authority under Supreme Court Rule
615(b)(4), reduced defendant’s sentence to six years, the statutory
minimum. See 134 Ill. 2d R. 615(b)(4). The dissenting justice
maintained that the majority’s decision represented a reweighing of
the sentencing factors, which circumvented and nullified the discretion
of the sentencing judge. No. 3–08–0373 (unpublished order under
Supreme Court Rule 23) (Holdridge, J., dissenting).
    We granted the State’s petition for leave to appeal. 210 Ill. 2d R.
315(a).

                              ANALYSIS
     The sole issue on appeal is whether the trial court abused its
discretion in sentencing defendant to 24 years’ imprisonment.
Supreme Court Rule 615(b)(4) grants a reviewing court the power to
reduce a sentence. 134 Ill. 2d R. 615(b)(4). That power, however,
should be exercised “ ‘cautiously and sparingly.’ ” People v. Jones,
168 Ill. 2d 367, 378 (1995), quoting People v. O’Neal, 125 Ill. 2d
291, 300 (1988). A reviewing court may not alter a defendant’s
sentence absent an abuse of discretion by the trial court. People v.
Hauschild, 226 Ill. 2d 63 (2007). A sentence will be deemed an abuse
of discretion where the sentence is “greatly at variance with the spirit
and purpose of the law, or manifestly disproportionate to the nature
of the offense.” People v. Stacey, 193 Ill. 2d 203, 210 (2000), citing
People v. Fern, 189 Ill. 2d 48, 54 (1999).
     The trial court has broad discretionary powers in imposing a
sentence, and its sentencing decisions are entitled to great deference.
Stacey, 193 Ill. 2d at 209 (citing Fern, 189 Ill. 2d at 53, and People
v. Perruquet, 68 Ill. 2d 149, 154 (1977)). “A reviewing court gives
great deference to the trial court’s judgment regarding sentencing
because the trial judge, having observed the defendant and the
proceedings, has a far better opportunity to consider these factors than
the reviewing court, which must rely on the ‘cold’ record.” Fern, 189
Ill. 2d at 53. “The trial judge has the opportunity to weigh such

                                  -5-
factors as the defendant’s credibility, demeanor, general moral
character, mentality, social environment, habits, and age. [Citations.]
Consequently, the reviewing court must not substitute its judgment for
that of the trial court merely because it would have weighed these
factors differently. [Citation.]” Stacey, 193 Ill. 2d at 209.
     Upon reviewing the record, we find that the trial court did not
abuse its discretion in sentencing defendant to 24 years’ imprisonment.
     The record shows that the trial court considered the appropriate
factors in aggravation and mitigation. At the resentencing hearing, the
trial judge stated that he considered the presentence investigation
reports, arguments of counsel, and defendant’s statement. The court
found no statutory mitigating factors and three statutory aggravating
factors: (1) that defendant’s conduct threatened serious harm, (2) that
defendant had a history of prior delinquency, and (3) that the sentence
was necessary to deter others from committing the same crime. The
court found that it was likely defendant would commit similar offenses
in the future, based on his multiple incident reports while being held
in the juvenile detention facility.
     It is clear from the remarks of the trial judge that he did not rely
on the improper factor that the shooting occurred in a school. Rather,
the court concluded that the nature and circumstances of the offense
warranted a sentence at the higher end of the 6-to-30-year sentencing
range. Specifically, the court noted that five shots were fired into a
crowd of people as retaliation for threats from the victim and with
total disregard for the potential harm to others. The court recognized
that, had defendant fired a gun one time on school grounds with no
bystanders, he would have qualified as a Class X felon with a six-year
minimum sentence. See 720 ILCS 5/24–1.2(b) (West 2004); 730
ILCS 5/5–8–1(a)(3) (West 2004). Under the facts of this case,
however, defendant shot at Porter multiple times, in the middle of a
crowded hallway filled with students, teachers, and other school
officials while school was in session. He endangered not only Porter
but also innocent bystanders.
     Defendant contends that the 24-year sentence did not properly
take into account his age at the time of the offense, his tumultuous
background, or his potential for rehabilitation. The record shows that
the trial court did consider the mitigating evidence. Moreover, “[a]
defendant’s rehabilitative potential *** is not entitled to greater

                                  -6-
weight than the seriousness of the offense.” People v. Coleman, 166
Ill. 2d 247, 261 (1995).
     The sentencing judge adequately considered the appropriate
factors, and it is not our duty to reweigh the factors involved in his
sentencing decision. The appellate court, however, reweighed the
sentencing factors, overemphasizing the mitigating factors while
minimizing aggravating factors. The court found that the trial court
“failed to give due consideration to Alexander’s social background
and facts evidencing his rehabilitative potential, including the
improvement in his conduct while in detention.” No. 3–08–0373
(unpublished order under Supreme Court Rule 23). The court also
held that the trial court “gave undue weight to factors in aggravation,
including the improper factor that the offense occurred in a school.”
No. 3–08–0373 (unpublished order under Supreme Court Rule 23).
The appellate court substituted its own judgment for that of the trial
court because it would have weighed the factors differently–an
improper exercise of the powers of a reviewing court. See People v.
Streit, 142 Ill. 2d 13, 19 (1991).
     We find that the sentence imposed on defendant by the trial court
was not “greatly at variance with the spirit and purpose of the law, or
manifestly disproportionate to the nature of the offense.” See Stacey,
193 Ill. 2d at 210. Accordingly, we hold that the trial court did not
abuse its discretion in imposing a 24-year sentence on defendant.

                           CONCLUSION
   For the foregoing reasons, we reverse the judgment of the
appellate court and reinstate defendant’s 24-year sentence.1

                                    Appellate court judgment reversed;
                                       circuit court judgment affirmed.




   1
    We note that defendant has filed a motion to strike certain statements in
the State’s reply brief referring to defendant’s conduct subsequent to the
resentencing hearing. Because of our disposition in this case, there is no need
to consider the contested material. Defendant’s motion is denied as moot.

                                     -7-